Name: Commission Regulation (EC) No 1959/1999 of 14 September 1999 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities15. 9. 1999 L 243/5 COMMISSION REGULATION (EC) No 1959/1999 of 14 September 1999 fixing the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (1), as last amended by Commission Regulation (EC) No 2916/95 (2), and in particular Article 8(3) thereof, (1) Whereas Article 8 of Regulation (EEC) No 2777/75 provides that the difference between prices on the world market for the products listed in Article 1(1) of that Regulation and prices for those products within the Community may be covered by an export refund; (2) Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time; (3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 The list of product codes for which, when they are exported, the export refund referred to in Article 8 of Regulation (EEC) No 2777/75 is granted, and the amount of that refund shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 15 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1.11.1975, p. 77. (2) OJ L 305, 19.12.1995, p. 49. EN Official Journal of the European Communities 15. 9. 1999L 243/6 Product code Destinationof refund (1) Amount of refund EUR/100 units ANNEX to the Commission Regulation of 14 September 1999 fixing the export refunds on poultrymeat 0105 11 11 9000 01 1,40 0105 11 19 9000 01 1,40 0105 11 91 9000 01 1,40 0105 11 99 9000 01 1,40 0105 12 00 9000 01 3,30 0105 19 20 9000 01 3,30 EUR/100 kg 0207 12 10 9900 02 25,00 03 25,00 0207 12 90 9190 02 25,00 03 25,00 0207 12 90 9990 02 25,00 03 25,00 0207 14 20 9900 04 8,00 0207 14 60 9900 04 8,00 0207 14 70 9190 04 8,00 0207 14 70 9290 04 8,00 (1) The destinations are as follows: 01 All destinations except the United States of America, 02 Angola, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan, Yemen, Lebanon, Iraq and Iran, 03 Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan and Ukraine, 04 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia, the Czech Republic, Slovenia, Croatia, Bosnia and Herzegovina, Yugoslavia, the Former Yugoslav Republic of Macedonia, Lithuania, Estonia and Latvia, Switzerland and those of 03 above. NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.